An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Newburry on 19 May 2022. Applicant agreed to clarifying amendments as set forth below, consistent with the process outlined in Fig 7 of the application.
The application has been amended as follows: 
In claim 1, line 12, “the” was deleted and -- subsequent -- was inserted after “one”.
In claim 7, line 18, -- subsequent -- was inserted after “one”.
In claim 14, line 16, “the” was deleted and -- subsequent -- was inserted after “one”.
In claim 18, line 23, -- subsequent -- was inserted after “one”.
The following is an examiner’s statement of reasons for allowance: Applicant cites several references related to optical measurement of physiological information. Of particular relevance, Benni (‘862 - Figure 4 and ‘526 - Figure 6) and Chen et al. ‘701 (Figure 4) teach arrangements for NIRS measurement of blood oxygenation. Additionally, they disclose calibration details which include empirical determinations from blood. However, they are not teaching or suggesting the systems are used for measurement of total hemoglobin, as they are merely concerned with the saturation parameters. Additionally, Gravenstein et al. (Summary of the Invention; Figures 3, 4) teach optical measurement of total hemoglobin. However, the analysis is based on a pulsatile light signal. Osten et al. (Figures 2, 3) teaches calibration to determine hemoglobin or hematocrit information, but relies on near infrared measurements of blood in an extracorporeal loop. Higgins (Abstract) discloses optical measurement of hemoglobin using visible spectrum measurements. Huiku teaches details of calibration and determination of total hemoglobin (Figure 4; paragraphs [0041] - [0047]) which includes analysis of blood samples collected simultaneously with the optical data; however, like Gravenstein et al., the system employs analysis of a pulsatile optical signal not a NIRS signal. Therefore, the prior art, while concerned with optical measurements of total hemoglobin and other blood parameters and calibration procedures associated therewith, does not teach or suggest an arrangement in which NIRS measurements of tissue totalHb in conjunction with circulatory sample related totalHb data are processed for calibration of a device, such that one may determine a blood circulatory hemoglobin value through use of a subsequent NIRS tissue totalHb value and the calibrated NIRS device, in combination with the other claimed steps or elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791